DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/4/2022 has been entered:  Claims 1 - 13 remain pending in the present application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3, 5 - 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fateh (US 2016/0220180 A1).

Regarding claim 1, Fateh discloses a liquid medicine administration identifying device comprising: a body which includes a receiving space for accommodating and administration container through which a liquid medicine is administrated (Figs. 2 and 4; Paragraph 25); a sensing unit which is installed in the body to sense that the administration container is compressed or overturned within the body (Paragraph 25 describes motion sensing; Paragraph 30 describes a pressure sensor); and a transmission unit which transmits a sensing result of the sensing unit to an outside (Paragraphs 30, 31, and 45), wherein the body is a deformable or elastic body (Paragraph 44 indicates the body as being flexible to allow for insertion of containers of varying shapes and sizes).

	Regarding claim 2, Fateh disclose the invention as claimed. Fateh further discloses the sensing unit is a pressure sensor which senses at the administration container is compressed (Fig. 12B, element 1280; Paragraph 104).

	Regarding claim 3, Fateh discloses the invention as claimed. Fateh further discloses the sensing unit including a switch, and the switch is operated as the body is compressed to the administration container side and a distance between at least a portion of the body and the administration container is changed (Figs. 12A and 12B show how switch i.e. tactile sensory 1230 is placed in line with the pressure sensor 1280; Paragraph 107 describe how these elements would be configured to work in conjunction with one another, and how both are operated as the body is compressed against the administration container).
 


	Regarding claim 6, Fateh disclose the invention as claimed. Fateh further discloses comprising an alarm unit which provides an alarm at a set time (Paragraph 122 describes visual or auditory reminders which would need to be at a set time; Paragraphs 88 and 89 also describe the programmed medication regimen includes requiring a specific time).

	Regarding claim 7, Fateh disclose the invention as claimed. Fateh discloses a liquid medicine administration identifying system comprising: a terminal which performs wireless communication; and a medicine administration identifying device which performs wireless commune occasion with the terminal (Paragraphs 29, 31, 33, and 49 describe use with a phone by a physical connection or via wireless communication) comprising: a body which includes a receiving space for accommodating and administration container through which a liquid medicine is administrated (Figs. 2 and 4; Paragraph 25), wherein the body is a deformable or elastic body (Paragraph 44 indicates the body as being flexible to allow for insertion of containers of varying shapes and sizes).; a sensing unit which is installed in the body to sense that the administration container is compressed or overturned within the body (Paragraph 25 describes motion sensing; Paragraph 30 describes a pressure sensor); and a transmission unit which transmits a sensing result of the sensing unit to an outside (Paragraphs 30, 31, and 45).

	Regarding claim 8, Fateh disclose the invention as claimed. Fateh further teaches an application installed on the terminal, where the application generates liquid medicine administration information which is recorded together with a time when the application receives the sensing result of the sensing unit received from the transmission unit of the medicine administration identifying device (Paragraph 66 describes the first smartphone having a monitoring application; Paragraphs 33 states the smartphone determines the time and/or date that a dose was dispensed).

	Regarding claim 9, Fateh disclose the invention as claimed. Fateh further discloses a server which communicates with the terminal, when the application transmits the liquid medicine administration information to the server, and the server stores a liquid medicine administration information transmitted from the application (Paragraph 45 indicates how information gathered can be analyzed locally or remotely at a cloud storage database; Paragraph 49 indicates that a smart phone terminal may be used).

	Regarding claim 11, Fateh disclose the invention as claimed. Fateh further discloses the terminal including an alarm unit which provides an alarm at a set time, and when the terminal does not receive the sensing result of the sensing unit for a certain period of time after the alarm unit provides an alarm, the alarm unit provides an alarm again (Paragraph 124 indicates the communication device, which is defined in Paragraph 49 as a terminal or other equivalent devices, gives reminders and progress alerts i.e. multiple alarms).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fateh as applied to claim 1 above, and further in view of An (KR 20-0354695).

	Regarding claim 4, Fateh substantially disclose the invention as claimed. Fateh does not expressly teach the sensing unit including a conductive material, a chamber movably accommodating the conductive material, and an electrode which is exposed to inside an upper side of the chamber, and when the body coupled with the initiation containers overturned together with the ministration container, the detective material comes into contact with the electrode so that a current is applied to the conductive material.
	In addressing the same problem as Applicant, An teaches a tilt sensor comprising a chamber movably accommodating a conductive material (Fig. 1, elements 20 and 30), and an electrode which is exposed to inside an upper side of the chamber (element 11) which activates when the sensors tilted (Abstract and section titled “Structure and Operation of the Invention”; also see Fig. 2).

	Further, when coupled together, it would be inherent that when the administration containers overturned, the conductive material would come into contact with the electrode so that a current is applied to the conductive material since the conductive material of An is a fluid.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fateh as applied to claim 1 above, and further in view of Biswas et al. (US 2016/0144141 A1), hereinafter Biswas.

	Regarding claim 10, Fateh substantially discloses the invention as claimed. Fateh further teaches comprising an alarm unit which provides an alarm at a set time (Paragraph 122 describes visual or auditory reminders which would need to be at a set time; Paragraphs 88 and 89 also describe the programmed medication regimen includes requiring a specific time).
	Fateh does not explicitly teach the user sets a time when the alarm is provided through the application.
	In the same field of endeavor, Biswas discloses an apparatus for measuring and monitoring dosage (Fig. 1; Abstract). Biswas further teaches reminder alarms are preset by the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fateh to explicitly allow the user to set alarm through the application. Doing so would assist in taking the task more automated (recognized in Paragraph 22 of Biswas).

Claim(s) 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fateh (US 2019/0237179 A1), hereinafter Fateh’19.

Regarding claim 12, Fateh’19 discloses a liquid medicine administration identifying device (Figs. 1A - 1D; Abstract) comprising a body which includes a receiving space for accommodating an administration container which a liquid medicine is administered (elements 122 and 132; Paragraphs 56 - 58 and 51); a sensing unit which is installed in the body to sense that the body is compressed toward the receiving space; and a transmission unit which transmits a sensing result of the sensing unit to a user (Paragraphs 10 and 89 indicate how the body and container are squeezed; Paragraph 63 indicates how mechanical sensor 118 emits an acoustic signal 120; Figs. 2A and 2B indicate how this acoustic signal is then received; Paragraph 93 indicates how this sound is used to determine the administration of medicine; also see Fig. 4 and also Fig 18B and Paragraph 167 which describe sensor pad 1850B and emitter 1818A).




Response to Arguments
Applicant's arguments filed 1/4/2022 in regards to claims 1 and 7 have been fully considered but they are not persuasive.
Applicant argues Fateh discloses a rigid structure and that the liner 1205 itself is not a deformable or elastic body. Examiner disagrees as the use of wing pressure mechanisms to secure the container, or even having apertures for pressing the internal medicine container do not necessarily indicate the body as being completely rigid or not deformable. Further, as the claim merely requires the body being “deformable or elastic”, Examiner believes one of ordinary skill in the art would appreciate that the liner would be readily considered as part of the overall body, and thus would be considered (at least in part, elastic and deformable). Any further differences between the prior art and the instant invention are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, Examiner notes that Fateh’19 also discloses having a compressible or deformable body.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wernow et al. (US 2015/0182797 A1) discloses a communication system for a liquid container comprising multiple sensors.
Chu (US 2014/0262918 A1) discloses a medicine container with an orientation sensor.
Mehregany (US 2019/0274921 A1) discloses a device for monitoring use of a medication container having multiple types of sensors.

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781